DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 7/29/21, 9/2/21  the information disclosure statement was considered by initialing the PTO Form 1449.
Request for continued examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this  Application 16/388,765   has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/21 has been entered.

Allowable Subject Matter
4.       The following is an examiner’s statement of reasons for allowance:
	Claims 1-33 are allowed.
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a system for tracking subjects, in an area of real space, comprising: 

logic responsive to the data locating subjects in the area of real space over a plurality ofidentification intervals, that matches located subjects from a plurality of identification intervalsto identify tracked subjects, including comparing located subjects in a current identification  interval with tracked subjects in a first preceding identification interval, and when there is a mismatch in numbers of located subjects in the current identification interval with numbers of tracked subjects in the first preceding identification interval, comparing at  least one of the located subjects in the current identification interval with tracked subjects in a second preceding identification interval (as required by claim 1, 2, 4, 11, 12, 13,15, 22, 23, 24, 26  and  33 ).
The prior art made of record is considered pertinent to applicant's disclosure: 
Yao etal, (US. PGPUB NO: 20700021009 Al) describes aorocedure that involves comparing images in sequence ta identify “srnall region motioninformation’ and combining small regions into large regions to compose human bodyregions, in each image, and
Claims 3, 10, are dependent upon claim 1.
Claims 5- 9, are dependent upon claim 4.
Claims 14, 21, are dependent upon claim 12.
Claims 16- 20, are dependent upon claim 15.
Claims 25, 32, are dependent upon claim 23.
Claims 27- 31, are dependent upon claim 26.
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					









Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669